Citation Nr: 1715514	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-54 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability resulting from an April 23, 2012, right hip replacement performed at a VA Medical Center (VAMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to July 1954.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from September 2014 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A § 1151 for additional disability resulting from an April 23, 2012, right hip replacement performed at the VA Medical Center in West Haven, Connecticut.  Specifically, he contends that he has been walking with a limp and with pain since the surgical procedure took place.  He states that he suffered a fracture during the surgery that he asserts was negligently fixed with wire.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  The statute contains two causation elements - an additional disability must not only be "caused by" the hospital care or medical treatment received from VA, but also must be proximately caused" by the VA's "fault" or an unforeseen "event."  38 U.S.C.A. § 1151(a)(1).

Here, the Board determines that a remand is required before an adjudication of the claim on its merits.  First, it is important to obtain the full text of the informed consent document signed by the Veteran.  There is a VAMC treatment record dated April 5, 2012, that indicates that the "full consent document can be accessed through Vista Imaging."  Thus, the Board is on notice that the informed consent form exists, which is relevant to this claim, and efforts to obtain that record should be made upon remand.  38 U.S.C.A. § 5103A.

Next, a medical examination and opinion is necessary to determine not only whether a qualifying additional disability exists, but also to determine the proximate cause of any additional disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran had a diagnosis of right hip degenerative joint disease both before and after the VA surgery.  During a pre-operative evaluation on April 11, 2012, a medical provider noted that he was no longer able to walk secondary to significant hip pain.  Additionally, he hadn't been able to walk more than a few feet for 6-7 months.  He was described as "essentially wheelchair bound."  After the surgery, the Veteran stated that he had been walking with a limp and pain since the surgical procedure took place.  As the Veteran contends there has been a worsening of his condition as a result of the surgery, an examiner must determine whether an additional disability of the right hip exists that is a result of, or proximately due to the surgery.

During the surgery, the surgeon noted that "an iatrogenic greater trochanteric fracture was encountered" and that it was "addressed using 18-gauge wire and was brought back into adequate alignment."  "Iatrogenic" is defined as "resulting from the activity of physicians."  Dorland's Illustrated Medical Dictionary, p. 910 (32d Ed.) (2012).   Therefore, a medical opinion by a qualified medical provider is necessary to determine the relationship of any additional disability to the fracture and its accompanying repair.  In making that determination, the examiner will be asked to opine on the significance, if any, of the fact that the Veteran's VA treatment records reference without explanation a trochanter great fracture as early as October 2011.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding treatment records from the VA Medical Center in West Haven, Connecticut, including records before October 2011 and since September 2014, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records. 

2.  Upload/associate the informed consent form for the April 23, 2012, right hip surgery.  The Board does not have access to Vista Imaging, so the full informed consent form must be copied and uploaded/added to the Veteran's VBMS or Virtual VA file.  If the requested form cannot be obtained, documentation to this effect must be clearly noted in the Veteran's electronic claims file.

3.  Schedule the Veteran for a VA examination regarding his claim for compensation under 38 U.S.C. § 1151.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should answer the following questions:

(a)  Does the Veteran have any additional disability that is a result of the April 23, 2012, surgery?  If yes, please specifically list all chronic residuals in the report.  

(b)  If any additional disability due to the surgery is found, is it at least as likely as not (50 percent probability or greater) the result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA?  In other words did VA fail to exercise the degree of care that would be expected of a reasonable health-care provider?  

The examiner should address the significance of the iatrogenic greater trochanteric fracture and its repair (i.e., the use of a wire to fix the alignment) as well as VA medical records indicating that he may have previously suffered from a trochanter great fracture.

(c)  If any additional disability due to the surgery is found, is it at least as likely as not due to an event that was not reasonably foreseeable?  

The examiner should address the significance of the iatrogenic greater trochanteric fracture and its repair (i.e., the use of a wire to fix the alignment) as well as VA medical records indicating that he may have previously suffered from a trochanter great fracture.

A complete rationale must be provided for all opinions reached.

4.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's § 1151 claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




